Citation Nr: 1235047	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  10-12 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder.

2.  Entitlement to a total disability rating for compensation based on individual unemployability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel





INTRODUCTION

The Veteran, who is the Appellant, served on active duty from June 2005 until October 2008. 

This matter is before the Board of Veterans' Appeals on appeal of a rating decision in April 2009 of a Department of Veterans Affairs (VA), Regional Office. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA records show that from October to December 2011, the Veteran was working full time and his employment was stable.  On VA examination in June 2012, the VA examiner concluded that the Veteran was unemployable.  It is not clear that the VA examiner had reviewed the earlier VA records. 

In September 2012, the Veteran's representative raised the claim for a total disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability, the claim is not a separate claim, but a part of a claim for increase).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records, pertaining to treatment of PTSD, from April 2009 through 2012.   







2.  Afford the Veteran a VA examination to determine the current level of occupational and social impairment due to PTSD.  

The VA examiner is asked to provide an opinion on whether the Veteran is unemployable due to posttraumatic stress disorder.   

The Veteran's file must be made available to the VA examiner.  

3.  After the development has been completed, adjudicate the claim for a rating higher than 30 percent for posttraumatic stress disorder and the claim for a total disability rating for compensation based on individual unemployability, including on an extraschedular basis under 38 C.F.R. § 4.16(b), if applicable.  

If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


